Case 5:19-mj-00515-BMJ Document1 Filed 09/25/19 Page 1 of 12

AO 106 (Rev. 04/010) Application for Search Warrant AUTHORIZED AND APPROVED/DATE: NM C 1/2 5 /4

UNITED STATES DISTRICT COURT

 

 

for the
WESTERN DISTRICT OF OKLAHOMA
In the Matter of the Search of )
Nokia Model TA1124 ) CaseNo: m3-/ 7 679- mi
Serial number RHDBA90108000779 )
)

APPLICATION FOR SEARCH WARRANT

I, Corey Wells, a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives, request a search
warrant and state under penalty of perjury that I have reason to believe that on the following pro

1
See Attachment A, which is incorporated by reference herein. l l a E; D
Located in the Western District of Oklahoma, there is now concealed: S465

26
& eae Nan tae a £019

See Attachment B, which is incorporated by reference herein.

     

The basis for the search under Fed. R. Crim.P.41(c) is(check one or more): r
evidence of the crime: Y DEPUK
contraband, fruits of crime, or other items illegally possessed;

& property designed for use, intended for use, or used in committing a crime:
(] a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

18 U.S.C. § 922(2)(1) Unlawful shipment, transfer, receipt, or possession by a felon
18 U.S.C. § 922(1) Transportation or shipment of a stolen firearm or ammunition
18 U.S.C. § 922(7) Receipt or possession of a stolen firearm or ammunition

26 U.S.C. § 5861 Tax on making firearms

The application is based on these facts:
See attached Affidavit, which is incorporated by reference herein.

Continued on the attached sheet(s).
LJ Delayed notice of [No. of Days] days (give exact ending date if more than 30 days) is requested under 18

 

U.S.C. § 3103a, the basis of which is set forth on the attached sheet(s). a
oa Applicanes Signature

Corey Wells, Special Agent, ATF
Sworn to before me and signed in my presence.

Date: Aras 114 COL mm oY

Judge's signature

City and State: Oklahoma City, Oklahoma BERNARD M. JONES, U.S. Magistrate Judge

Printed name and title
Case 5:19-mj-00515-BMJ Document1 Filed 09/25/19 Page 2 of 12

AFFIDAVIT IN SUPPORT OF AN APPLICATION
UNDER RULE 41 FOR A WARRANT TO SEARCH AND SEIZE

I, Corey Wells, a Special Agent (S/A) with the Bureau of Alcohol, Tobacco,
Firearms and Explosives (ATF), Oklahoma City, being duly sworn, depose and state as
follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the
Federal Rules of Criminal Procedure for a search warrant authorizing the examination of
a cell phone and the extraction of its data. The cell phone is currently in the ATF’s
possession.

2. I have been employed as a Special Agent by the Bureau of Alcohol,
Tobacco, Firearms and Explosives (ATF) since May 2018. I am currently assigned to the
Dallas Field Division, Oklahoma City Field Office. J investigate crimes against the
United States in violation of federal law(s). My duties include, but are not limited to,
investigating violations of Sections 921 through 931 of Title 18 of the United States
Code, including those laws prohibiting the possession of firearms by certain persons.

3. Prior to being employed by the ATF, I served as a Narcotics Agent for
approximately six years with the Oklahoma Bureau of Narcotics. Before that, I was a
police officer in Bossier City, Louisiana, for approximately four years. I am a graduate
of the Criminal Investigator Training Program at the Federal Law Enforcement Training

Center in Glynco, Georgia, as well as the ATF Special Agent Basic Training Academy. I
Case 5:19-mj-00515-BMJ Document1 Filed 09/25/19 Page 3 of 12

am authorized to investigate violations of the laws of the United States and to execute
warrants issued under the authority of the United States.

4. Since this Affidavit is being submitted for the limited purpose of securing a
search warrant, I have not included each and every fact known to me regarding this
investigation. I have set forth only the facts that I believe are necessary to establish
probable cause to support the issuance of a search warrant. The facts in this affidavit
come from my personal observations, my training and experience, and information
obtained from other agents, law enforcement personnel, interviews, witnesses, and other
information related to the case.

IDENTIFICATION OF THE DEVICE TO BE EXAMINED

5. The property to be searched is a wireless, cellular telephone, specifically a
Nokia Model TA1124, serial number RHDBA90108000779 (hereinafter the
SUBJECT PHONE). The SUBJECT PHONE, which is further identified in
Attachment A, is currently located at the ATF Oklahoma City Area Office.

6. The applied-for warrant would authorize the forensic examination of the
SUBJECT PHONE for the purpose of identifying the electronically stored data
described in Attachment B.

PROBABLE CAUSE
The Stolen Short-Barreled Rifle

7. This application for a search warrant arises from the theft of a personally

owned short-barrel rifle, a United States Marshal Service (USMS) decaled body armor

vest, and ammunition from the personal vehicle of an officer with the Pottawatomie

2
Case 5:19-mj-00515-BMJ Document 1 Filed 09/25/19 Page 4 of 12

County Sheriff's Office on or about July 28, 2019. The officer is also a task force officer
with the USMS.

8. Specifically, the stolen firearm was a Noveske, Model N4, 5.56 caliber
short-barreled rifle (10.5 inch barrel), s/n: X06318 (hereinafter, the SBR).

9. On August 11, 2019, the Choctaw Police Department (CPD) discovered a
photograph of Destiny Webster holding what appeared to be the stolen SBR. Upon
examining the photo, members of the USMS believed the firearm in the photo matched
the description of the stolen SBR.

10. Law enforcement located and arrested Webster at 1105 S. Broadway, Lot
20, Edmond, Oklahoma, 73034. Wanda Jones and Ashton Couture reside at this address.

11. On August 20, 2019, I conducted a non-custodial interview of Wanda Jones
and Ashton Couture at their residence. According to Jones, Destiny “Dusty” Webster and
Shawn “Thumper” Maclean brought the SBR over to her trailer and took a photograph
with it. Maclean told Jones that a kid had broken into a police officer’s car to steal the
SBR. Further, Couture confirmed that Maclean and Webster brought the SBR over to
their trailer and that Maclean said the SBR was stolen. Couture could not recall on what
day this occurred.

The Interview of Shawn Maclean

12. With other law enforcement officers, I conducted a non-custodial interview

of Shawn Maclean on August 20, 2019, at an Oklahoma County Sheriff's Office

substation located at 8611 Main St, Spencer, OK 73084.
Case 5:19-mj-00515-BMJ Document1 Filed 09/25/19 Page 5 of 12

13. | According to Maclean, he observed the SBR laying in the dining area of
Christopher Ryan’s house. Ryan told Maclean that Ryan’s “little homie” had stolen the
SBR from the “feds.” Maclean described examining the SBR and how he believed the
make of the SBR started with an “N.” Maclean also recalled seeing the magazines to the
SBR in Ryan’s car.

14. Maclean further stated that when Ryan tried to sell him the SBR, Maclean
told him he was not interested. Maclean stated that as far as he knew, Ryan still had the
SBR.

The Interview of Christopher Ryan

15. On August 22, 2019, S/A Taylor and I conducted a custodial interview of
Ryan at his residence located at 2125 SW 65" street, Oklahoma City, OK 73159.

16. After waiving his Miranda rights, Ryan stated how Sean Maclean asked
him if he would like to buy the SBR. Ryan could not recall the exact date of Maclean’s
offer. Ryan claimed he advised Maclean that he was not interested in purchasing the
weapon, but that Maclean could come to his residence to discuss other matters.
Nevertheless, Maclean brought the SBR over to Ryan’s residence and again tried to sell it
to him.

17. | According to Ryan, Maclean left the SBR at Ryan’s residence even though
he did not pay for it. Ryan stated that on August 19 or 20, he took the SBR over to
Michael Miller’s apartment, located at 1402 SW 59" Street, Apartment #4124, Oklahoma
City, OK 73119, where he traded it to a “kid” for a Mossberg shotgun. Ryan described

the kid as approximately 21 to 22 years old, white, and tall.

4
Case 5:19-mj-00515-BMJ Document 1 Filed 09/25/19 Page 6 of 12

18. On August 22, 2019, members of the USMS arrived at Miller’s apartment
and located a black Mossberg shotgun. Upon being shown a photograph of the black
Mossberg shotgun recovered by the USMS, Ryan stated it was the same shotgun he
received from the “kid” in exchange for the SBR.

19. Special Agents eventually located a person matching Ryan’s description of
the “kid. Special Agents believed the “kid” to be Jerad FUNKE—who Ryan then
identified as the person to whom he transferred the SBR.

Law Enforcement Arrests and Interviews FUNKE

20. On August 22, 2019, members of the USMS, with the assistance of the
Oklahoma Highway Patrol (OHP), arrested FUNKE on an outstanding arrest warrant
from Oklahoma County. The arrest occurred at FUNKE’s residence, located at 2624 SW
63" Street, Oklahoma City, OK 73139.

21. FUNKE initially resisted arrest when he failed to comply with law
enforcement’s instructions after he exited the residence. In response, K-9 police dogs
assisted law enforcement in apprehending FUNKE, during which FUNKE sustained
injuries. FUNKE’s injuries required stitches and he was taken into custody by the USMS
and transported to receive medical treatment. Before FUNKE was transported away from
the scene, he advised law enforcement that what they were looking for was on the couch
in the living room.

22. At the time of FUNKE’s arrest, Megan Thompson and Rhoda Civick were
present. Both persons live at the same residence as FUNKE. Rhoda Civick gave officers

consent to search the residence via the form provided to her by the USMS.

5
Case 5:19-mj-00515-BMJ Document1 Filed 09/25/19 Page 7 of 12

23. I began searching the residence and immediately observed what appeared to
be the SBR on the living room couch. The SBR was chamber-loaded, with a loaded
magazine attached, and the selector switch was on the “semi” setting. There were 21
rounds of ammunition in the magazine and one (1) in the chamber, for a total of 22
rounds of ammunition. The SBR matched the description of the one stolen from the
USMS task force officer on July 28, 2019.

24. On August 22, 2019, S/A Taylor and I conducted a custodial interview of
FUNKE at the emergency room of INTEGRIS Southwest Medical Center, located at
4401 S Western Avenue, Oklahoma City, OK 73109. I advised FUNKE of his Miranda
rights.

25. After waiving his Miranda rights, FUNKE stated the following. He claimed
he owned a Smith and Wesson M&P .40 caliber (pistol) and a Mossberg 500 shotgun, but
neither of them were stolen. He claimed that while he was at Michael Miller’s house,
Christopher Ryan showed him the “N4, with the Daniel Defense Upper” rifle, and asked
FUNKE if he could trade his pistol and shotgun for the N4 rifle. FUNKE said yes,
explaining that the trade occurred in the parking lot of Miller’s apartment complex, and
that he in fact received the N4 rifle through this trade. FUNKE claimed that Ryan
informed him the rifle was not stolen. FUNKE also stated that he did not get a chance to
shoot the N4 before he was taken into custody.

26. | When asked if he had anything to corroborate his story, FUNKE stated that
there should be records on his cell phone of Ryan calling him twice prior to the exchange.

I asked FUNKE if his cell phone (SUBJECT PHONE) was the blue one recovered
6
Case 5:19-mj-00515-BMJ Document 1 Filed 09/25/19 Page 8 of 12

incident to his arrest and with his consent. FUNKE said yes and stated that I was “more
than welcome” to go through his cell phone. FUNKE then provided the passcode to the
cell phone—3991.

27. FUNKE further admitted to me that he was a felon, which I have
confirmed, and that the specific rifle he received from Ryan was a Noveske, N4, with a
Daniel Defense upper and aimpoint red dot sight—which matches the description of the
stolen SBR that was recovered at FUNKE’s residence.

28. In my experience, persons involved in transactions of this sort can use
mobile phones to prepare, facilitate, or later comment on the transaction. Such records
contained on mobile phones include GPS information, call logs, text messages, and
photographs that memorialize the transaction. In the course of this investigation, for
example, I have already determined that one individual, Destiny Webster, took photos of
herself with the weapon.

29. In conclusion, I believe there is probable cause to believe that the
SUBJECT PHONE contains records of the transaction by which FUNKE came to
possess the SBR.

30. The SUBJECT PHONE is currently located at the ATF’s Oklahoma City
Field Office, at 901 NE 122"4 Street, Suite 200, Oklahoma City, OK 73114. In my
training and experience, I know that the SUBJECT PHONE has been stored in a manner
in which its contents are, to the extent material to this investigation, in substantially the
same state as they were when the SUBJECT PHONE first came into the possession of

the ATF.
Case 5:19-mj-00515-BMJ Document 1 Filed 09/25/19 Page 9 of 12

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

31. Based on my knowledge, training, and experience, I know that electronic
devices can store information for long periods of time. Similarly, things that have been
viewed via the Internet are typically stored for some period of time on the device. This
information can sometimes be recovered with forensics tools.

32. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit the examination of the device
consistent with the warrant. The examination may require authorities to employ
techniques, including but not limited to computer-assisted scans of the entire medium,
that might expose many parts of the device to human inspection in order to determine
whether it is evidence described by the warrant.

33. | Manner of execution. Because this warrant seeks only permission to
examine a device already in law enforcement’s possession, the execution of this warrant
does not involve the physical intrusion onto a premises. Consequently, I submit there is
reasonable cause for the Court to authorize execution of the warrant at any time in the
day or night.

CONCLUSION

34. | Based on the above information, there is probable cause to believe that
violations of 18 U.S.C. §§ 922(g)(1), 922(i), and 922(j), and 26 U.S.C. § 5861 have
occurred, and that evidence, fruits, and instrumentalities of these offenses are located on

the SUBJECT PHONE. Therefore, I respectfully request that this Court issue a search
Case 5:19-mj-00515-BMJ Document1 Filed 09/25/19 Page 10 of 12

warrant for the SUBJECT PHONE, described in Attachment A, authorizing the seizure

of the items described in Attachment B.

LEB

 

Cc ae
Corey Wells
Special Agent
Bureau of Alcohol, Tobacco, Firearms, and
Explosives

SUBSCRIBED AND SWORN to before me on this 4S™day of September 2019.

© TO mm.

Bernard M. Jones
United States Magistrate Judge
Case 5:19-mj-00515-BMJ Document1 Filed 09/25/19 Page 11 of 12

ATTACHMENT A — PROPERTY TO BE SEARCHED
The property to be searched is a wireless, cellular telephone, specifically a Nokia
Model TA1 124, serial number RHDBA90108000779 (hereinafter the SUBJECT
PHONE). The SUBJECT PHONE, which is further identified in Attachment A, is
currently located at ATF’s Oklahoma City Field Office, at 901 NE 122" Street, Suite
200, Oklahoma City, OK 73114. This warrant authorizes the forensic examination of the
device for the purpose of identifying the electronically stored information described in

Attachment B.
Case 5:19-mj-00515-BMJ Document 1 Filed 09/25/19 Page 12 of 12

ATTACHMENT B — LIST OF ITEMS TO BE SEIZED
Electronically stored information including, but not limited to: the phone directory
and/or contacts list, calendar, text messages, chat messages, multi-media messages, e-

mail messages, cell logs, GPS information, photographs, videos and data files that relates

to violations of 18 U.S.C. §§ 922(g)(1), 922(1), and 922(j), and 26 U.S.C. § 5861.
